DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 23 October 2020.  It is noted, however, that applicant has not filed a certified copy of the 10-2020-0138208 application as required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 29 July 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “wherein a thickness of the fourth portion is less than the thickness of the first portion.”  It is unclear as to the thickness comparison of the fourth portion [of the first gate electrode] and the first portion [of the second gate insulating film].  The same issue exists in claim 19 with respect to the fourth portion of the first gate electrode being about 50% or less of the thickness of the second portion of the second gate insulating film, which is not present in the disclosure.  The disclosure compares the thickness of the “fourth portion” of the gate electrode (tb2) with the thickness of the “first portion” (tb1) of the gate electrode, but not the thickness (ta1) of the first portion of the second gate insulating film.  In other words, the portions of the thicknesses being compared throughout the disclosure are with respect to portions of the same element.  Particularly, the thickness (tb2) of a portion of the first gate electrode (145a) is compared with the thickness (tb1) of another portion of the first gate electrode (145a), not compared with any portions of the second gate insulating film (142b).  And likewise, the thickness (ta2) of a portion of the second gate insulating film (142b) is compared with the thickness (ta1) of another portion of the second gate insulating film (142b), not compared with any portions of the first gate electrode (145a).  See applicant’s paragraphs 91, 93, 96, 98, 108 and 109, as well as Fig. 9B, 9D, 10B, 10D and 12A.  Therefore, the intended claim scope is unclear and is not commensurate with the written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a second gate insulating film having … a third portion”, later recites “a first gate electrode … having a third portion and a fourth portion” and then also to “wherein the third portion contacts the first portion of the second gate insulating film, the fourth portion contacts the second portion of the second gate insulating film, wherein a thickness of the fourth portion is less than the thickness of the first portion.”  It is unclear as to which “third portion” contacts the first portion of the second gate insulating film?  Furthermore, it is unclear as to the thickness comparison of the fourth portion [of the first gate electrode] and the first portion [of the second gate insulating film].  The disclosure compares the thickness of the “fourth portion” (tb2) with the thickness of the “first portion” (tb1) of the gate electrode, but not (ta1) of the first portion of the second gate insulating film.  In other words, the portions of the thicknesses being compared are with respect to the same element (i.e. the thickness tb2 of a portion of the first gate electrode 145a is compared with tb1 another thickness of the first gate electrode 145a, not compared with the second gate insulating film 142b).  See applicant’s paragraphs 93, 96, 98, 108, 109.  Therefore, the intended claim scope is unclear and does not appear to be commensurate with the disclosure.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first gate electrode is not disposed between the second gate electrode and the pair of gate spacers; and a gate insulating film disposed between the pair of gate spacers and interposed between the first gate electrode and the at least one active fin in combination with all of the limitations of Claim 1.  Claims 2-13 include the limitations of claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the second and third portions extend from the first portion and along an inner sidewall of each of the pair of gate spacers, respectively, and wherein a thickness of each of the second and third portions is less than a thickness of the first portion; a second gate electrode overlap the second and third portions of the second gate insulating film in combination with all of the limitations of Claim 14.  Claims 15-17 include the limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896